UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2022


WILLIAM MAY,

                  Plaintiff – Appellant,

             v.

AARSAND MANAGEMENT, LLC,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-
cv-00221-AMD)


Submitted:    July 23, 2009                 Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William May, Appellant Pro Se.  Suzzanne White Decker, Sandra
McLelland, MILES & STOCKBRIDGE, PC, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William     May    appeals       the     district   court’s     order

granting the Appellee’s motion for summary judgment on May’s

claims    under     Title   VII   of   the     Civil   Rights   Act   of    1964,

42 U.S.C.    § 2000e-16     (2006)     and   reconsideration     thereof.     We

have     reviewed    the    record     and    find     no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.    May v. Aarsand Mgmt., LLC, No. 1:06-cv-00221-AMD (D. Md.

July 23, 2008; Aug. 18, 2008).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                         2